ITEMID: 001-90958
LANGUAGEISOCODE: ENG
RESPONDENT: POL
BRANCH: ADMISSIBILITY
DATE: 2008
DOCNAME: ZIMMERMANN v. POLAND
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: David Thór Björgvinsson;Giovanni Bonello;Lech Garlicki;Ledi Bianku;Mihai Poalelungi;Nicolas Bratza
TEXT: The applicant, Ms Karin Emma Alma Zimmermann, is a German national who was born in 1941 and lives in Neunkirchen-Seelscheid. She is represented before the Court by Mr T. Gertner, a lawyer practising in Bad Ems.
A summary account of historical events in which the present application originated can be found in the Court’s decision on admissibility in the case of Preussische Treuhand GmbH & CO. Kg A. A. v. Poland (see Preussische Treuhand GmbH & CO. Kg A. A. v. Poland (dec.), no. 47550/06, 7 October 2008, §§ 4-5, ECHR 2008-...).
On 26 July 1945 the applicant’s family were forced to leave their 40 hectares farm in Morrn (at present Murzynowo in Poland) by the Polish militia. They were given only 10 minutes to pack their barest personal essentials. They marched for days towards the Oder.
This region before and during the Second World War belonged to the German Reich. After the defeat of Germany at the end of the war, when the border between Germany and Poland was drawn along the Oder-Neisse line, it was included in the territory of Poland (see Preussische Treuh and GmbH & CO. Kg A. A., cited above, § 3).
The applicant has still not been allowed to return to her homeland and has been refused restitution of her family property.
A detailed description of the relevant international and domestic law is set out in the above-mentioned case of Preussische Treuhand GmbH & CO. Kg A. A. v. Poland (ibid. §§ 31-41).
